FORM 10-QSB FOR QUARTER ENDED SEPTEMBER 30, 2007 OMB APPROVAL OMB Number: 3235-0416 Expires: April 30, 2010 Estimated average burden hours per response .182 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [ x ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-49942 STRATECO RESOURCES INC (Exact name of small business issuer as specified in its charter) Quebec, Canada N/A (State or other jurisdiction of incorporation) (IRS Employer Identification No.) or organization 1225, Gay-Lussac Street, Boucherville, Quebec, Canada J4B 7K1 (450) 641-0775 (Address and telephone number of registrants principal executive offices and principal place of business) (Former name, former address and former fiscal year, if changed since last report): Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (Yes) [ X ] (No)[ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] -2- APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicabledate as of November 8, 2007 : 110,985,067 Common shares (Check one): Transitional Small Business Disclosure Format: Yes [ ] No [ X ] PART I- FINANCIAL INFORMATION Item 1. Financial Statements Pursuant to Regulation 13A Reports of issuers of securities registered pursuant to section 12 , Reg. §240.13a-13 (c) (2) (i) (ii), the Company does not need to file Part 1 Financial Information for the period ending September 30, 2007 for the following reasons: a) The registrant is not in the production state but is engaged primarily in the exploration for the development of mineral deposits other than oil, gas or coal; and b) The registrant has not been in production during the current fiscal year or the two years immediately prior thereto; and c) The registrant has not received any receipts from the sale of mineral products or from the operations of mineral producing properties since it does not sell mineral products nor conduct operations of mineral producing properties. PART II-OTHER INFORMATION Item 1- Legal proceedings As of September 30, 2007 there is no legal proceeding to report. Item 2. Changes in Securities and Use of Proceeds a) The instruments defining the rights of the holders of common shares have not been modified during the period. b) The rights evidenced by the common shares have not been limited or modified during the period. c) During the period from July 1 st , 2007 to September 30, 2007, the Company has obtained new proceeds from the exercise of warrants and stock options in a total amount of $47,500. The Company spent a total of $5,143,660 deferred expenditures on properties and issued 3,250,000 common shares on acquisition of Apple property. -3- Private or public placements During the period, the Company completed a private placement for the acquisition of the Apple uranium property located in the James Bay Region of Quebec, Canada. Under the agreement, the Company has acquired 100% of the Apple uranium property, wholly owned by Virginia Mines Inc. (Virgina), in consideration of 3,250,000 shares of the Company. The agreement also provides for a 2% NSR royalty payable to Virginia, half of which can be bought back for CAN $1.0 million. The transaction closed on September 6, 2007. During the third quarter, the Company did not conclude any public financing but obtained additional financing from the exercise of stock options and the exercise of warrants for a total amount of $47,500. Exploration works and use of proceeds on Exploration In the third quarter of 2007, the Company stepped up exploration efforts on its wholly-owned Matoush uranium property in the Otish Mountains of northern Quebec. Work consisted mainly of drilling with three drills operating full time, as well as prospecting that led to a significant discovery. Exploration expenses for the quarter amounted to $5,143,660. At the end of September 2007, consultants Scott Wilson Roscoe Postles Associates Inc. (Scott Wilson RPA) completed the Canadian National Instrument 43-101(NI 43-101) technical report for the Matoush property. The resource estimate in the report confirms the high grades for the AM-15 core zone. Mineral Resource and Mineral Reserve Estimates Cautionary Note to U.S. Investors concerning estimates of Measured and Indicated Resources. This section uses the terms measured and indicated resources. We advise U.S. investors that while those terms are recognized and required by Canadian regulations, the U.S. Securities and Exchange Commission does not recognize them. U.S. investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. Cautionary Note to U.S. Investors concerning estimates of Inferred Resources. This section uses the term inferred resources. We advise U.S. investors that while this term is recognized and required by Canadian regulations, the U.S. Securities and Exchange Commission does not recognize it. Inferred resources have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an Inferred Mineral Resource will ever be upgraded to a higher category. Under Canadian rules, estimates of Inferred Mineral Resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. U.S. investors are cautioned not to assume that part or all of an inferred resource exists, or is economically or legally minable . 1. Mineral Resource Classification, Category and Definition The Canadian Institute of Mining, Metallurgy and Petroleum (CIM) guideline for resource classification includes the following definitions which are pertinent to the classification of the Matoush resource: A Mineral Resource is a concentration or occurrence of natural, solid, inorganic or fossilized organic material in or on the Earths crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction. The location, quantity, grade, geological characteristics and continuity of a mineral resource are known, estimated or interpreted from specific geological evidence and knowledge. -4- An Inferred Mineral Resource is that part of a mineral resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity. The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes. An Indicated Mineral Resource is that part of a mineral resource for which quantity, grade or quality, densities, shape and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed. The Company also consolidated its uranium assets with the acquisition of 100% of the Apple project in James Bay. The resource estimate (non NI43-101 compliant) performed by Inco in 1974 on the Apple project yielded 9,365,000 tons grading 0.054% U
